Exhibit 10.1

 

 

 

[g256081kk01i001.jpg]

 

CREDIT COMMITMENT INCREASE AGREEMENT

 

dated as of October 19, 2011

among

 

TITAN MACHINERY INC.
a Delaware corporation,

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

BANK OF AMERICA, N.A.

as Co-Documentation Agent

 

COBANK,  ACB

as Co-Documentation Agent

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

CREDIT COMMITMENT INCREASE AGREEMENT

 

This CREDIT COMMITMENT INCREASE AGREEMENT (“Agreement”), dated as of October 19,
2011, is among TITAN MACHINERY INC., a Delaware corporation (“Borrower”), the
several financial institutions party to this Agreement as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent.  This Agreement relates to that certain Credit Agreement
dated October 31, 2010 by and among Borrower, Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, L/C Issuer, and Swing Line
Lender, as amended by the First Amendment to Credit Agreement dated May 31, 2011
(the “Credit Agreement”). Capitalized terms not otherwise defined herein shall
have the meaning assigned to them in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, Borrower has
requested that the Aggregate Working Capital Commitments be increased by
$25,000,000.00 and that the Aggregate Floorplan Commitments be increased by
$25,000,000.00; and

 

WHEREAS the Administrative Agent and Lenders have agreed to increase the
Aggregate Working Capital Commitments and Aggregate Floorplan Commitments
pursuant to the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

AGREEMENT

 

SECTION 1.               ADDITIONAL COMMITMENTS

 

1.1          Upon the Additional Commitments Effective Date, the Aggregate
Working Capital Commitments will be increased to $75,000,000.00 and each
Lender’s Working Capital Commitment and Working Capital Percentage Share will be
as set forth on Exhibit A attached hereto.

 

1.2          Upon the Additional Commitments Effective Date, the Aggregate
Floorplan Commitments will be increased to $200,000,000.00 and each Lender’s
Floorplan Commitment and Floorplan Percentage Share will be as set forth on
Exhibit A attached hereto.

 

1.3          The Additional Commitments Effective Date for this increase of the
Aggregate Working Capital Commitments and Aggregate Floorplan Commitments shall
be October 19, 2011.

 

--------------------------------------------------------------------------------


 

SECTION 2.               EXPENSES

 

Borrower shall pay all expenses and costs of Administrative Agent (including,
without limitation, the attorney fees and expenses of counsel for Administrative
Agent) in connection with the preparation, negotiation, execution and approval
of this Agreement and any and all other documents, instruments and things
contemplated hereby, whether or not such transactions are consummated, together
with all other expenses and costs incurred by Administrative Agent chargeable to
Borrower pursuant to the terms of the Credit Agreement which are unpaid at such
time.

 

SECTION 3.               CONDITIONS PRECEDENT

 

The Aggregate Working Capital Commitments and Aggregate Floorplan Commitments
shall not be increased until the following conditions precedent are satisfied as
determined by Administrative Agent:

 

3.1         Delivery by Borrower to Administrative Agent of Working Capital Loan
Notes and Floorplan Loan Notes payable to each Lender in the amount of each
Lender’s new commitment amounts, in form and substance reasonably acceptable to
Administrative Agent;

 

3.2         Delivery by Borrower to Administrative Agent of an executed Closing
Certificate in the form required by Section 2.14(b) of the Credit Agreement;

 

3.3         No Default shall have occurred and be continuing or shall occur as a
result of the increase in the amount of the Aggregate Working Capital
Commitments and Aggregate Floorplan Commitments;

 

3.4         Payment by Borrower to Administrative Agent of all amounts owed to
Administrative Agent in connection with this Agreement under the Engagement
Letter among Borrower, Wells Fargo Bank, N.A., and Wells Fargo Securities, LLC
dated September 27, 2011; and

 

3.5         Delivery by Borrower to Administrative Agent of such other
documents, certificates, and resolutions as Administrative Agent may request.

 

SECTION 4.               RATIFICATION; ESTOPPEL; REAFFIRMATION

 

4.1          Borrower hereby reaffirms and ratifies the Credit Agreement and
other Loan Documents, as amended, modified and supplemented hereby.

 

4.2          Borrower hereby reaffirms to Administrative Agent and to each
Lending Party that each of the representations, warranties, covenants and
agreements set forth in the Credit Agreement and the other Loan Documents with
the same force and effect as if each were separately stated herein and made as
of the date hereof.

 

4.3          Borrower further represents and warrants that, as of the date
hereof, it has no counterclaims, defenses or offsets of any nature whatsoever to
the Obligations or any of the Loan Documents and that as of the date hereof no
unwaived Default or Event of Default by Borrower, Administrative Agent or any
Lending Party has occurred or exists under any of the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

4.4          Borrower hereby ratifies, affirms, reaffirms, acknowledges,
confirms and agrees that the Credit Agreement and other Loan Documents, as
amended, modified and supplemented hereby by this Agreement, represent the
valid, binding, enforceable and collectible obligations of Borrower.

 

4.5          Borrower hereby affirms, acknowledges and confirms that the
provisions of this Agreement shall be a part of the Credit Agreement and Loan
Documents for all purposes.

 

4.6          Borrower affirms and acknowledges that the recitals to this
Agreement are true and accurate and are hereby incorporated into this Agreement.

 

SECTION 5.               GOVERNING LAW; JURISDICTION; ETC.

 

5.1          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

 

5.2          SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH EACH IS A PARTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURTS OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY OTHER PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF
ANY OTHER JURISDICTION.

 

5.3          WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 3.5.2.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

5.4          SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

3

--------------------------------------------------------------------------------


 

SECTION 6.               COUNTERPARTS; SEVERABILITY

 

6.1          This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

 

6.2          If any term or provision of this Agreement, or the application
thereof to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by law.

 

SECTION 7.               WAIVER OF RIGHT TO JURY TRIAL

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM.  EACH OF THE PARTIES HERETO
REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL ON SUCH
MATTERS.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 8.               FINAL EXPRESSION

 

THIS WRITTEN AGREEMENT IS THE FINAL EXPRESSION OF THE AGREEMENT TO THE CREDIT
AGREEMENT AMONG THE PARTIES HERETO AS THE SAME EXISTS TODAY AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN
THE PARTIES HERETO.

 

BY SIGNING BELOW, THE PARTIES HERETO HEREBY AFFIRM THAT THERE IS NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT OR OF THE CREDIT AND SECURITY AGREEMENT GENERALLY.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

Borrower:

 

 

 

TITAN MACHINERY INC., 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Ted O. Christianson

 

Ted O. Christianson, Vice President of Finance

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as Administrative Agent

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as a Lender

 

 

 

 

 

By:

/s/ Mark T. Lundquist

 

Name:

Mark T. Lundquist

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

COBANK, ACB

 

 

 

 

 

By:

/s/ Jason Lueders

 

Name:

Jason Lueders

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Don Stafford

 

Name:

Don Stafford

 

Title:

SVP

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Magnus McDowell

 

Name:

Magnus McDowell

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

BANK OF THE WEST

 

a California banking corporation

 

 

 

By:

/s/ Brian Hunter

 

Name:

Brian Hunter

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

CREDIT COMMITMENT INCREASE AGREEMENT

 

FLOORPLAN LOANS

 

Lender

 

Commitment Amount

 

Percentage Share

 

Wells Fargo Bank, N.A.

 

$

71,444,444.44

 

35.722222222222

%

CoBank, ACB

 

$

35,888,888.89

 

17.944444444444

%

Bank of America, N.A.

 

$

35,888,888.89

 

17.944444444444

%

U.S. Bank, N.A.

 

$

27,000,000.00

 

13.500000000000

%

Bank of the West

 

$

18,111,111.11

 

9.055555555556

%

Bremer Bank, N.A.

 

$

11,666,666.67

 

5.833333333333

%

TOTAL

 

$

200,000,000.00

 

100.000000000000

%

 

WORKING CAPITAL LOANS

 

Lender

 

Commitment Amount

 

Percentage Share

 

Wells Fargo Bank, N.A.

 

$

27,000,000.00

 

36.000000000000

%

CoBank, ACB

 

$

13,666,666.67

 

18.222222222222

%

Bank of America, N.A.

 

$

13,666,666.67

 

18.222222222222

%

U.S. Bank, N.A.

 

$

10,333,333.33

 

13.777777777778

%

Bank of the West

 

$

7,000,000.00

 

9.333333333333

%

Bremer Bank, N.A.

 

$

3,333,333.33

 

4.444444444444

%

TOTAL

 

$

75,000,000.00

 

100.000000000000

%

 

2

--------------------------------------------------------------------------------


 

FORM OF WORKING CAPITAL LOAN NOTE

 

$                      

October 19, 2011

 

FOR VALUE RECEIVED, Titan Machinery Inc., a Delaware corporation (“Borrower”)
hereby promises to pay to                            (the “Lender”), the
principal sum of                                        or such lesser amount as
shall equal the aggregate outstanding principal balance of the Working Capital
Loans made by the Lender to the Borrower pursuant to that certain Credit
Agreement, dated as of October 31, 2010, among Borrower, the Subsidiary
Guarantors party thereto, the several financial institutions party thereto as
Lenders, and Wells Fargo Bank, National Association, a national banking
association, as Administrative Agent, Swing Line Lender and L/C Issuer (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), on or before the Working Capital Maturity Date specified in
the Credit Agreement; and to pay interest on said sum, or such lesser amount, at
the rates and on the dates provided in the Credit Agreement.

 

The Borrower shall make all payments hereunder, for the account of the Lender’s
applicable Lending Office, to the Administrative Agent as indicated in the
Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

 

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this Note the date and amount of each Working Capital Loan and of each
payment or prepayment of principal made by the Borrower and agree that all such
notations shall be conclusive absent manifest error with respect to the matters
noted; provided, however, that the failure of the Lender to make any such
notation shall not affect the Borrower’s obligations hereunder.

 

This Note is one of the Notes referred to in the Credit Agreement.  This Note is
subject to the terms of the Credit Agreement, including the rights of prepayment
and the rights of acceleration of maturity set forth therein.  Terms used herein
have the meanings assigned to those terms in the Credit Agreement, unless
otherwise defined herein.

 

The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Section 10.06 thereof.

 

To the extent set forth in the Credit Agreement, the Borrower shall pay all
reasonable fees and expenses, including attorneys’ fees, incurred by the Lender
in the enforcement or attempt to enforce any of the Borrower’s obligations
hereunder not performed when due.  The Borrower hereby waives notice of
presentment, demand, protest or notice of any other kind.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[signature page to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note effective on the date
first written above.

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name: Ted O. Christianson

 

Title: Vice President of Finance

 

--------------------------------------------------------------------------------


 

FORM OF FLOORPLAN LOAN NOTE

 

$                      

October 19, 2011

 

FOR VALUE RECEIVED, Titan Machinery Inc., a Delaware corporation (“Borrower”)
hereby promises to pay to                        (the “Lender”), the principal
sum of                                            or such lesser amount as shall
equal the aggregate outstanding principal balance of the Floorplan Loans made by
the Lender to the Borrower pursuant to that certain Credit Agreement, dated as
of October 31, 2010, among Borrower, the Subsidiary Guarantors party thereto,
the several financial institutions party thereto as Lenders, and Wells Fargo
Bank, National Association, a national banking association, as Administrative
Agent, Swing Line Lender and L/C Issuer (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), on or before the
Floorplan Maturity Date specified in the Credit Agreement; and to pay interest
on said sum, or such lesser amount, at the rates and on the dates provided in
the Credit Agreement.

 

The Borrower shall make all payments hereunder, for the account of the Lender’s
applicable Lending Office, to the Administrative Agent as indicated in the
Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

 

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this Note the date and amount of each Floorplan Loan and of each payment or
prepayment of principal made by the Borrower and agree that all such notations
shall be conclusive absent manifest error with respect to the matters noted;
provided, however, that the failure of the Lender to make any such notation
shall not affect the Borrower’s obligations hereunder.

 

This Note is one of the Notes referred to in the Credit Agreement.  This Note is
subject to the terms of the Credit Agreement, including the rights of prepayment
and the rights of acceleration of maturity set forth therein.  Terms used herein
have the meanings assigned to those terms in the Credit Agreement, unless
otherwise defined herein.

 

The transfer, sale or assignment of any rights under or interest in this Note is
subject to certain restrictions contained in the Credit Agreement, including
Section 10.06 thereof.

 

To the extent set forth in the Credit Agreement, the Borrower shall pay all
reasonable fees and expenses, including attorneys’ fees, incurred by the Lender
in the enforcement or attempt to enforce any of the Borrower’s obligations
hereunder not performed when due.  The Borrower hereby waives notice of
presentment, demand, protest or notice of any other kind.

 

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[signature page to follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note effective on the date
first written above.

 

 

TITAN MACHINERY INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name: Ted O. Christianson

 

Title: Vice President of Finance

 

--------------------------------------------------------------------------------